Citation Nr: 0018799	
Decision Date: 07/18/00    Archive Date: 07/25/00

DOCKET NO.  99-03 421	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to an increased rating for a left inguinal 
hernia, currently evaluated as 10 percent disabling.

2.  Entitlement to an increased (compensable) rating for a 
right inguinal hernia.

3.  Whether new and material evidence has been received to 
reopen a claim for service connection for degenerative 
changes of the left knee secondary to service-connected 
residuals of a right knee fracture, status post patellectomy 
with degenerative changes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran served on active duty from April 1969 until May 
1971.

Service connection for a left knee disability secondary to 
residuals of a right knee fracture was denied by a decision 
of the Department of Veterans Affairs (VA) regional office 
(RO) in October 1992.  The veteran did not file a timely 
appeal and that determination consequently became final.  See 
38 C.F.R. § 20.1103 (1999).  The veteran most recently 
attempted to reopen the claim in July 1997.

The current appeal comes before the Board of Veterans' 
Appeals (Board) from a December 1997 rating decision of the 
RO in Pittsburgh, Pennsylvania, which denied a compensable 
rating for a bilateral (right and left) inguinal hernia, and 
declined to reopen a claim for service connection for a left 
knee disorder secondary to the service-connected right knee 
disability.  During the pendency of the appeal, separate 
ratings were assigned for the right and left inguinal 
hernias, and a 10 percent rating was granted for the left 
inguinal hernia in a January 2000 decision.



FINDINGS OF FACT

1.  The left inguinal hernia is manifested by complaints of 
pain or neuralgia attributable to ilioinguinal nerve 
entrapment. 

2.  The right inguinal hernia is essentially asymptomatic.

3.  In October 1992, the RO denied the claim for service 
connection for a left knee disability secondary to the right 
knee fracture residuals; the veteran did not appeal.

4.  The evidence received concerning this claim since the 
October 1992 decision is not new.


CONCLUSIONS OF LAW

1.  The criteria for a rating higher than 10 percent for the 
left inguinal hernia residuals are not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.2, 4.7, 4.10, 
4.114, Diagnostic Code 7338, 4.118, Diagnostic Code 7804, 
4.124a, Diagnostic Codes 8530, 8730 (1999).

2.  The criteria for a compensable rating for the right 
inguinal hernia are not met.  38 U.S.C.A. §§  1155, 5107 
(West 1991); 38 C.F.R. §§ 4.2, 4.7, 4.10, 4.31, 4.114, 
Diagnostic Code 7338 (1999).  

3.  New and material evidence has not been received to reopen 
the claim of service connection for a left knee disability 
secondary to the service-connected right knee fracture 
residuals.  38 U.S.C.A. §§ 1110, 5108, 7105 (West 1991 & 
Supp. 1999); 38 C.F.R. §§ 3.156, 3.310, 20.1103 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Rating Claims

The veteran underwent bilateral herniorrhaphy in service with 
subsequent recurrence of symptomatology and bilateral repair 
after discharge from active duty.  Service connection for 
left and right inguinal hernias was granted by a July 1971 
rating decision, each rated noncompensably disabling.  The 
bilateral inguinal hernia disorder was combined into a single 
service-connected disability by rating decision of March 
1973.  Separate disability ratings were re-established upon 
hearing officer determination in January 2000, and a 10 
percent rating was granted for the left inguinal hernia, 
effective from July 15, 1997.

The veteran asserts that the symptoms associated with the 
service-connected left hernia disorder includes persistent 
left flank pain for which a higher rating is warranted.  He 
also contends that a compensable rating is warranted for the 
right inguinal hernia.

Disability evaluations are determined by the application of a 
schedule of ratings that is based, as far as can practicably 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (1999).  Each 
service-connected disability is rated on the basis of 
specific criteria identified by diagnostic codes.  38 C.F.R. 
§ 4.27 (1999).  

The service connected right and left inguinal hernias have 
been rated under the provisions of 38 C.F.R. § 4.114, 
Diagnostic Code 7338, which provides that a noncompensable 
evaluation is warranted where the hernia is not operated, but 
remediable, or is small, reducible, or without true hernia 
protrusion.  A 10 percent evaluation is warranted for an 
inguinal hernia that is postoperative, recurrent, readily 
reducible, and well supported by a truss or belt.  A 30 
percent evaluation is warranted for an inguinal hernia that 
is small, postoperative, recurrent, or unoperated 
irremediable, not well supported by a truss, or not readily 
reducible.  A 60 percent evaluation is provided for an 
inguinal hernia that is large, post operative, recurrent, not 
well supported under ordinary conditions and not readily 
reducible, when considered inoperable.  38 C.F.R. § 4.114, 
Diagnostic Code 7338 (1999).

Although regulations require that a disability be viewed in 
relation to its recorded history, 38 C.F.R. §§ 4.1, 4.2 
(1999), where entitlement to compensation has already been 
established, and an increase in a disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).

A claim for an increased rating for the service-connected 
hernia disorder was received in July 1997.

VA outpatient clinical records dating from April 1997 show 
that the veteran was seen in June 1997 for complaints of left 
groin pain which he indicated he had had for many years.  He 
related that his pain had become more severe within the last 
three hours.  Examination disclosed that the inguinal scars 
were well-healed and no hernia was palpable.  Following 
examination, it was recorded that there was no evidence of 
recurrence of the hernias and no incarceration was present.  
When evaluated several days later, impressions of chronic 
inguinal pain and possible nerve entrapment were noted.  The 
veteran was seen in follow-up in September 1997 where it was 
indicated that such symptoms had persisted.  An assessment of 
chronic left inguinal pain was rendered.  The examiner added 
that the appellant may have had an entrapped ilioinguinal 
nerve.  The veteran was advised that alcohol injection into 
the nerve was possible, but that it could lead to persistent 
numbness.  It was noted that the veteran was not willing to 
have anything done immediately in this respect.  

The appellant was afforded VA examination of his hernia 
residuals in September 1998 whereupon a history of multiple 
hernia surgeries were recited.  He complained of pain which 
he indicated was aggravated by straining.  Upon physical 
examination, it was reported that there was no obvious 
inguinal or ventral hernia, even upon coughing, on either the 
left or right side.  The abdomen was soft and nontender to 
deep palpation.  The examiner commented that pain in the left 
inguinal area was from an unknown cause.  A VA examination 
pertaining to the service-connected hernias was also 
performed in September 1999 whereupon it was again indicated 
that there was no recurrent of inguinal hernias, bilaterally.  
Diagnoses of postoperative pain and bilateral nerve 
entrapment in scar tissue was rendered.  

The veteran underwent VA examination of the site of his 
inguinal scars in September 1999.  It was noted that he 
complained of pain consistent with intermittent exacerbation 
two to three times per month which he controlled with 
medication (Neurotonin).  Physical examination revealed that 
no hernias were present.  The scars were smooth and well 
healed at the bilateral hernia repair sites  No tenderness 
was elicited.  There was no ulceration of breakdown of the 
skin.  The scars were without evidence of adherence, 
elevation or depression, underlying tissue loss, inflammation 
or keloid formation and were not shown to limit function of 
the attendant body part.  A diagnosis of postoperative 
neuralgia secondary to nerve entrapment was rendered.  

The veteran presented testimony upon personal hearing on 
appeal in April 1999 to the effect that he was not contending 
that his hernias had recurred, but that scar tissue was 
causing his pain.  He said that he took a great deal of 
analgesics for relief of pain which he stated occurred only 
on the left side.

VA outpatient clinical records dated between February and 
July 1999 reflect that the appellant continued to complain of 
chronic left inguinal pain.  It was noted on the latter visit 
that there had been significant improvement on Gabapentin.  

Left Inguinal Hernia

The evidence with respect to the claim for an increased 
rating for the left inguinal hernia does not show treatment 
for any recurrence of it.  No protrusion or indication of 
further surgical intervention in this regard is clinically 
indicated.  The clinical evidence clearly demonstrates 
through physical examination that he has no ascertainable 
residuals of that disorder.  The record reflects, however, 
that the appellant has complained of recurrent episodes of 
chronic pain in the left inguinal which has been ascribed to 
nerve entrapment on several VA examinations.  In September 
1997 it was determined that such symptoms were possibly 
associated with the ilioinguinal nerve.

The Board observes that while the veteran is seeking a higher 
rating for his service- connected left inguinal hernia 
disorder or scarring related thereto, the matter of an 
evaluation assignable for all manifestations of the service- 
connected disability is reasonably raised in the context of 
this claim, and is inextricably intertwined with the claim 
for a higher rating before the Board.  Accordingly, 
consideration will be given to whether any separate 
evaluations should be assigned under applicable diagnostic 
codes.  See Esteban v. Brown, 6 Vet. App. 259, 261-262 
(1994); 38 C.F.R. § 4.14 (1999).  

The Board points out that although a 10 percent evaluation 
has been granted on the basis of left inguinal hernia 
residual scarring, as indicated above, there is no showing of 
a tender or painful scar as distinct from the neuralgia 
associated with the service-connected disability.  Therefore 
a separate rating under the 38 C.F.R. § 4.118, Diagnostic 
Code 7804, is not warranted.  

But the veteran's entrapment of the left ilioinguinal nerve, 
presumably from the various hernia surgeries, has resulted in 
pain that has been noted to be chronic and severe at times.  
The disability is found to be related to the service-
connected disorder.  Diagnostic Code 38 C.F.R. § 4.124a, 
Diagnostic Code 8530, provides for a 0 percent disability 
rating for mild or moderate paralysis of the ilioinguinal 
nerve, and a 10 percent disability rating for severe to 
complete paralysis of the ilioinguinal nerve. 3 8 C.F.R. 
§ 4.124a, Diagnostic Code 8530 (1999).  The term "incomplete 
paralysis" indicates a degree of lost or impaired function 
substantially less than the type picture for complete 
paralysis given with each nerve, whether due to varied level 
of the nerve lesion or to partial regeneration.  When the 
involvement is wholly sensory, the rating should be for the 
mild, or at most, the moderate degree.  38 C.F.R. § 4.124a, 
Diseases of the Peripheral Nerves (1999).

Diagnostic Code 8730 refers to neuralgia involving the 
ilioinguinal nerve.  Neuralgia is characterized by dull and 
intermittent pain, of typical distribution so as to identify 
the nerve, and is also rated on the same scale provided for 
injury of the nerve involved, with a maximum equal to 
moderate, incomplete, paralysis.  38 C.F.R. § 4.124 (1999).

The veteran's nerve impairment symptomatology has been 
assigned the maximum schedular rating of 10 percent.  
Regardless of whether his symptoms are classified as 
paralysis or neuralgia of the ilioinguinal nerve, the maximum 
available schedular rating is 10 percent.  The 10 percent 
disability rating encompasses a level of compensation for 
persistent symptoms due to disorders of the ilioinguinal 
nerve and for any impairment in earning capacity due to the 
residual symptomatology.  

While the veteran has not been given notice of the laws and 
regulations pertaining to disability ratings for ilioinguinal 
nerve impairment and has not had an opportunity to submit 
evidence and argument related to this issue, the Board's 
finds that this action would not be not prejudicial to him. 
See Bernard v. Brown, 4 Vet. App. 384 (1993).  This is 
because the veteran is already receiving the maximum 
evaluation for his service-connected left inguinal hernia 
under the applicable diagnostic criteria for impairment of 
the ilioinguinal nerve, which is the only ascertainable and 
symptomatic condition with respect to his service-connected 
left hernia residuals.  Consequently, a different result 
would not ensue.

In summary, the evidence of record shows that the veteran has 
symptoms of left inguinal pain for which he could be assigned 
a 10 percent rating based on ilioinguinal nerve impairment.  
There is no evidence of symptomatology consistent with more 
than a 0 percent for his service-connected left inguinal 
hernia under Diagnostic Code 7338.  Therefore, there is no 
basis for an evaluation higher than 10 percent for this 
disorder.  


Right Inguinal Hernia

A review of the evidence of record concerning this claim 
indicates the veteran's post operative right inguinal hernia 
is currently manifested by a well healed scar at the site of 
the surgical repair.  Recent physical examination has 
disclosed no recurrence of the right inguinal hernia or 
ascertainable residuals; it is essentially asymptomatic, and 
the veteran denies experiencing pain in this area.  In view 
of the lack of medical findings suggesting a recurrence of 
the right inguinal hernia or abnormal post operative 
symptomatology associated with the hernia repair, the 
criteria for a compensable evaluation are not met.  
Therefore, a noncompensable evaluation is warranted.  See 
38 C.F.R. § 4.31.

II.  Claim to Reopen

Upon examination in April 1969 for entrance into service, the 
veteran's lower extremities were evaluated as normal.  The 
service medical records indicate that he sustained a fracture 
of the right knee in September 1970 with subsequent open 
reduction and wire fixation of the patella.  When examined 
for separation for service in 1971, the fracture of the right 
patella was noted.  There were no complaints (symptoms, etc.) 
or treatment concerning the left knee at any time during 
service.

The post-service record reflects no complaints or treatment 
referable to the left knee until September 1989-when the 
veteran was seen in a VA orthopedic clinic for, among other 
things, intermittent left knee pain without trauma, effusion, 
locking or giving way.  An X-ray of the knee at that time was 
interpreted as showing mild degenerative joint disease 
(arthritis) in the anterior compartment.  Subsequent VA 
outpatient clinical records show that the appellant began to 
be treated for symptoms involving both knees, including pain, 
crepitus, and decreased strength.

Service connection for a left knee condition was denied by 
the RO in October 1992 on the basis that no knee disability 
was shown in service, and because no medical evidence had 
been presented to establish that a left knee disorder was 
secondary to the service-connected right knee condition.  The 
appellant was notified of this determination by letter dated 
in November 1992.  He did not file a timely appeal and the 
determination became final.  See 38 C.F.R. § 20.1103 (1999).

The veteran attempted to reopen his claim for left knee 
disability July 1997.  The evidence received subsequent to 
the RO's decision of October 1992 includes VA records dated 
in March 1991 showing a request for knee braces, VA 
outpatient clinic notes dating from 1996 through 1999 
reflecting continuing treatment for left and right knee 
complaints, as well as the reports of VA joint examinations 
conducted in October 1998 and August 1999 leading to 
diagnoses of degenerative changes and/or osteoarthritis of 
the left knee.  Following physical examination of the knees 
in October 1998, it was determined that it was unlikely that 
the left knee condition was directly related to the right 
knee condition.  The veteran was provided a comprehensive VA 
examination in August 1999, with a review of the record, 
whereupon the examiner rendered an opinion that:  

I find no basis on which to associate any 
of this veteran's left knee difficulties 
with the service connected right knee 
injury.  There is no malalignment or 
malposition of the (service connected) 
injured right knee.  No distinct 
torsional or rotational stresses are 
applied to the left knee because of the 
right knee.  The left knee is not 
subjected to nonphysiologic loads or 
stresses because of the right knee.  It 
is entirely possible that protected 
weightbearing on the right knee has 
contributed temporary increases in the 
symptoms caused by the unrelated left 
knee arthritic condition.

The veteran testified during his April 1999 hearing that he 
had had no left knee injuries at all, but started having left 
knee problems in 1991.  He stated that his doctor had told 
him that left knee problems had developed on account of the 
injured right knee because he had borne most of his weight on 
the left lower extremity since the initial right knee trauma.  
The veteran asserts that service connection should be granted 
for a left knee disability because of this since he developed 
the left knee impairment as a result of his service-connected 
right knee disability.  

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby.  38 U.S.C.A. §§ 1110, 1153 (West 1991); 
38 C.F.R. §§ 3.303(a), 3.306 (1999).  Service connection also 
may be granted on a secondary basis for disability 
that is proximately due to or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310(a) (1999).  
When aggravation of a veteran's nonservice-connected 
condition is proximately due to or the result of a service-
connected condition, the veteran shall be compensated for the 
degree of disability over and above the degree of disability 
existing prior to the aggravation.  Allen v. Brown, 7 Vet. 
App. 439 (1995).  In determining whether service connection 
is warranted for a disability, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Alemany v. Brown, 
9 Vet. App. 518, 519 (1996).

By a decision entered in October 1992, the RO denied service 
connection for a left knee disorder.  Consequently, the 
current claim of service connection may be considered on the 
merits only if "new and material evidence" has been 
submitted since the time of the RO's prior adjudication.  
38 U.S.C.A. §§ 5108, 7105 (West 1991 & Supp. 1999); 38 C.F.R. 
§ 3.156 (1999); Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991); Evans v. Brown, 9 Vet. App. 273 (1996).

The Board must consider the question of whether new and 
material evidence has been received because it goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Barnett v. Brown, 83 F.3d 
1380, 1383 (Fed. Cir. 1996).  If the Board finds that no such 
evidence has been offered, that is where the analysis must 
end, and what the RO may have determined in that regard is 
irrelevant.  Id.  Further analysis, beyond consideration of 
whether the evidence received is new and material, is neither 
required nor permitted.  Id. at 1384.  See also Butler v. 
Brown, 9 Vet. App. 167, 171 (1996).

In September 1998, the United States Court of Appeals for the 
Federal Circuit issued an opinion that overturned the test 
for materiality established by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (Court) in Colvin 
v. Derwinski, 1 Vet. App. 171, 174 (1991) (the so-called 
"change in outcome" test).  See Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998).  The Federal Circuit in Hodge mandated 
that materiality be determined solely in accordance with the 
definition provided in 38 C.F.R. § 3.156(a).

Under § 3.156(a), evidence is considered "new" if it was 
not of record at the time of the last final disallowance of 
the claim and if it is not merely cumulative or redundant of 
other evidence that was then of record.  See also Struck v. 
Brown, 9 Vet. App. 145, 151 (1996); Blackburn v. Brown, 8 
Vet. App. 97, 102 (1995); Cox v. Brown, 5 Vet. App. 95, 98 
(1993).  "Material" evidence is evidence which bears 
directly and substantially upon the specific matter under 
consideration, and which by itself or in connection with 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  See 38 C.F.R. § 3.156(a) (1999); Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998).  In determining whether evidence 
is new and material, the "credibility of the evidence is to 
be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).

In this particular case, the Board concludes that the 
findings on VA examinations in October 1998 and August 1999, 
the outpatient treatment records dated March 1991 and between 
1996 and 1999, as well as the veteran's testimony are not 
"new" in that they are merely cumulative or redundant of 
evidence that was of record when the RO considered the claim 
in October 1992.  In other words, such evidence tends to 
prove nothing that was not previously shown or acknowledged-
at least as to the pertinent question of whether the 
veteran's left knee disability is proximately due to or the 
result of his service-connected right knee disorder.  While 
the examiner in August 1999 did imply that protected partial 
weightbearing had contributed to a temporary increase in left 
knee symptoms, it was clearly and unequivocally stated that 
left knee arthritis was unrelated to the service-connected 
right knee disorder and there was no basis to associate the 
two disorders.  And, aside from that, service connection is 
only permissible for "chronic" exacerbations of a 
nonservice-connected condition-not merely a "temporary" 
increase in symptomatology.  The Board thus concludes that 
probative medical evidence to establish a basis for left knee 
impairment on account of right knee disability, in the sense 
that Allen contemplates, is simply not present in the record 
on appeal.  Therefore, absent the presentation of new 
evidence in this regard, the Board does not have jurisdiction 
to review the former disposition of the claim.  Butler v. 
Brown, 9 Vet. App. 167 (1996).  And the petition to reopen 
the claim is therefore denied.


ORDER

An increased rating for left inguinal hernia is denied.

An increased rating for right inguinal hernia is denied. 

New and material evidence having not been received to reopen 
the claim of service connection for left knee disability 
secondary to the service-connected right knee fracture 
residuals, the petition to reopen is denied.



		
	Keith W. Allen
	Acting Member, Board of Veterans' Appeals



 

